 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   LOUIS A. ALARCON,                            Case No. 1:16-cv-01461-LJO-JLT (PC)
12                          Plaintiff,            ORDER CLOSING THE ACTION
13                  v.                            (Doc. 55)
14   D. DAVEY, et al.,
15                           Defendants.
16

17          The plaintiff has notified the Court he no longer wishes to proceed in this action. (Doc.
18   55) In essence, he asks the Court to dismiss the action with prejudice. Id. at 2-3. Thus, the Court
19   DIRECTS the Clerk of the Court is DIRECTED to close this action and to terminate any pending
20   motions, hearings and deadlines.
21

22   IT IS SO ORDERED.

23      Dated:     September 30, 2019                          /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27

28
